Citation Nr: 1543108	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  08-10 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension on a secondary basis.

2.  Entitlement to a compensable evaluation for myoma of the uterus.

3.  Entitlement to an increased rating for migraine headaches, currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that additional evidence has been associated with the Veteran's claims file since the RO last considered the claims, in August 2013.  While the Board would normally contact the Veteran's representative to determine whether the Veteran wished to waive RO consideration or have her claims remanded to the RO for initial consideration, as the Board finds that remand is warranted on separate bases, the Board will return the case to the RO for consideration in the first instance to avoid additional delay.  See 38 C.F.R. § 19.31 (2014).

With regard to the Veteran's claim for entitlement to a compensable evaluation for myoma of the uterus, remand is necessary for a new VA examination.  In its September 2011 remand, the Board observed that there was no VA examination of record specifically regarding the Veteran's service-connected myoma of the uterus, and requested that one be provided.  While the Veteran underwent a VA gynecological examination in January 2012, the VA examiner did not specifically address the Veteran's service-connected myoma of the uterus or its residuals; thus, the examination is of little benefit to the Board.  While the examiner diagnosed uterine fibroids and dysmenorrhea, and indicated the treatment associated with those disorders, the examiner did not indicate whether these disorders are symptoms of the service-connected myoma of the uterus, or otherwise related.  Accordingly, the Veteran must be provided with a new VA examination to determine the current severity of her service-connected myoma of the uterus.

With regard to the Veteran's claim for entitlement to an increased rating for migraine headaches, the Board finds that a new VA examination is necessary.  The Veteran last underwent an examination assessing the severity of her headache disorder in May 2012, over three years ago.  In a February 2014 statement, she indicated that her headaches were increasing in severity and frequency.  To ensure that the record reflects the current severity of the Veteran's service-connected migraine headache disability, the Veteran should be provided a more contemporaneous VA examination.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  Accordingly, the Veteran should be provided with a new VA examination to determine the current severity of her migraine headache disability.

In its May 2013 remand, the Board requested a new VA opinion as to whether the Veteran's hypertension was at least as likely as not caused or aggravated by her service-connected lumbar spine disability and/or migraine headaches, or any other service-connected disability, to include pain from those disabilities and the medication prescribed for the disabilities.  An opinion was obtained in July 2013, but it is inadequate and does not answer the specific questions requested by the Board with supporting rationale.  In that regard, the opinion states that it is less likely than not that the Veteran's hypertension was "aggravated beyond its natural aging process by her medication or her service rated disability to include migraines, thrombophlebitis and shin splints of lower extremity, bilateral and psychological factors."  The examiner did not provide any supporting rationale for this specific opinion aside from a conclusory notation that the "[c]urrent medical literature . . . [is not] supportive of aggravation or nexus of hypertension and her rated disabilities."  The examiner did not identify any specific medical literature upon which the opinion was based, nor did the examiner summarize the findings of any such medical literature.  Additionally, the examiner did not address the Veteran's lumbar spine disability, which she claims aggravates her hypertension.  Further, the examiner did not address whether the pain from the Veteran's service-connected disabilities and the medication prescribed for those disabilities aggravates her hypertension.  Instead, the examiner opined that the medication that the Veteran takes to treat her hypertension, hydrochlorothiazide, did not aggravate her hypertension, which was not the opinion requested by the Board.  Accordingly, the Board must again remand this claim for a new opinion in compliance with its prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Last, remand is also necessary to afford the Veteran a VA examination to determine whether her service-connected disabilities preclude her from performing substantially gainful employment.  The most recent evidence of record suggests that the Veteran is currently employed; however, it is unclear whether her employment is marginal or substantially gainful.  Here, a VA medical opinion is necessary to determine the impact of the Veteran's service-connected disabilities, alone or in combination, upon her employability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate VA examination to determine the severity of her service-connected myoma of the uterus.  The claims file and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  Any indicated tests or studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must conduct an appropriate examination after obtaining a comprehensive history from the Veteran, and must specifically identify all symptoms, diagnoses, and treatment associated with the Veteran's service-connected myoma of the uterus.  The examiner must also indicate whether the residuals include anemia, prolonged menses, pain, or cramping.

2.  Provide the Veteran with a new VA examination to determine the current severity of her migraine headache disability.  The claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a complete examination, the examiner should specifically comment as to the frequency and severity of the Veteran's service-connected migraine headaches, to include whether such headaches are productive of characteristic prostrating attacks averaging one in two months over the last several months, characteristic of prostrating attacks occurring on an average of once a month over the last several months, or very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

3.  Obtain a new medical opinion to determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension has been aggravated by her service-connected disabilities or the medications prescribed for those service-connected disabilities.  The Veteran's service-connected disabilities include migraine headaches, pain disorder, lumbosacral strain, thrombophlebitis migrans of the lower extremities, left radiculopathy, impairment of the sciatic nerve in the right lower extremity, myoma of the uterus, and shin splints of the bilateral lower extremities.  Aggravation means that the disability was permanently worsened beyond the natural progression of the disease.  The Veteran's claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  A complete rationale must be provided for any opinion expressed.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state this and explain why an opinion would require speculation.

4.  Provide the Veteran with a VA examination to determine the impact of her service-connected disabilities upon her employability.  The examiner must review and consider all evidence of record, including the claims file, a copy of this remand, and the Veteran's medical history and statements, and clinical examination of the Veteran.  Any tests deemed necessary should be performed.  Thereafter, the examiner must express an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities alone, considered in combination, are productive of functional impairment which precludes her from securing and following substantially gainful employment consistent with her education and occupational experience.  The opinion provided must include an explanation of the basis for the opinion, with supporting rationale.  If the opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion could not be provided without resorting to speculation.

5.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the issues on appeal.  38 C.F.R. §§ 3.158, 3.655 (2014). 

6.  After the requested medical examinations have been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

7.  The RO must then re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




